Citation Nr: 0917073	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-13 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a February 2005 rating decision 
issued by the Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO denied service connection 
for hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown to have been present 
during service, to have manifested within a year of service, 
or to be etiologically related to in-service acoustic trauma.

2.  Tinnitus was not shown to have been present during 
service or to be etiologically related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was neither incurred 
in, nor aggravated by, service.  38 U.S.C.A. §§ 1110, 5013, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008). 
        
2.  Tinnitus was neither incurred in, nor aggravated by, 
service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id. 
at 3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by a 
December 2004 letter that was sent to the Veteran by the RO.  
In this letter, issued prior to the rating decision, the RO 
informed the Veteran of the evidence needed to substantiate 
his claims for service connection for bilateral hearing loss 
and tinnitus.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  In this case, the Veteran was sent a letter in 
March 2006 that adequately informed him of how VA assigns a 
disability rating and an effective date.  While this letter 
was sent after the most recently issued Supplemental 
Statement of the Case (SSOC) in this matter, it notified that 
he could submit additional evidence in support of his claim.  
The Veteran did not submit any further evidence.  In any 
event, any error in providing the notice required by Dingess 
is harmless in this case insofar as service connection is 
denied, hence no rating or effective date will be assigned.  

The Board therefore concludes that sufficient notice has been 
given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained evidence including VA 
treatment records, service treatment records, and service 
personnel records.  In addition, the Veteran was afforded an 
October 2005 VA examination as to the etiology of his hearing 
loss and tinnitus.  The Veteran did not identify any private 
treatment for either his hearing loss or his tinnitus, and 
indicated in an August 2003 statement that all of his treated 
was at a VA medical center (VAMC).  In July 2007, the 
Veteran's representative indicated that he did not wish to 
submit any additional evidence in support of this appeal.

The Board notes that there is an April 2005 letter from the 
Social Security Administration (SSA) indicating that the 
Veteran was found to be disabled as of August 15, 2003.  
Given that the Veteran was granted service connection for 
post traumatic stress disorder (PTSD) with a 50 percent 
rating effective August 2003, it appears likely that the SSA 
disability determination was based on this disability, and 
not his hearing loss or tinnitus.  As the records relating to 
the SSA's disability determination thus do not appear to 
relate to the issues on appeal, and neither the Veteran nor 
his representative have asserted otherwise, remand to obtain 
these records would impose unnecessary additional burdens on 
adjudication resources with no benefit flowing to the 
Veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board therefore finds that VA satisfied its duty to 
assist.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
for some chronic diseases, including organic diseases of the 
nervous system, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the 
V.A., hearing impairment is considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels of greater; or 
when the auditory threshold for at least three of these 
thresholds are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran claims that he has bilateral hearing loss and 
tinnitus that is related to his service.  The Veteran states 
that he was exposed to loud noise, including Howitzer fire, 
while he was in Vietnam.  On his appeal form dated in May 
2005, the Veteran stated that this noise was so loud that it 
would "almost knock [him] down."  He stated that he was not 
exposed to noise outside of his active military service.  As 
the Veteran's statements are consistent with the 
circumstances of his service, the Board assumes that he 
suffered in-service acoustic trauma.  See 38 C.F.R. 
§ 3.303(a).

A VA report of examination dated in October 2005 shows that 
the Veteran currently has an impaired hearing disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  The pure 
tone auditory thresholds were greater than 26 decibels at all 
frequencies and speech recognition scores were less than 94 
percent in each ear. Bilateral sensorineural hearing loss was 
diagnosed.  The Veteran also reported tinnitus at the 
examination.

VA treatment records show treatment for hearing loss.  A June 
2005 treatment record shows a diagnosis of bilateral 
sensorineural hearing loss with some loss of auditory 
discrimination.  At that time, the Veteran stated that his 
hearing loss began after his Vietnam service.  A September 
2005 treatment note indicated that the Veteran had 
"significant" hearing loss and was going to be fitted with 
hearing aids.  The Veteran was in fact provided hearing aids 
in October 2005.  These records did not document complaints 
of tinnitus.

The Veteran also previously complained of "poor hearing" at 
a VA Agent Orange evaluation in July 1994.  However, there is 
no evidence that an audiometric evaluation was performed at 
that time.  The Veteran did not report tinnitus at that time.  
Thus, the evidence reflects that the Veteran's hearing loss 
did not arise within the one-year presumptive period and 
neither hearing loss nor tinnitus arose for many years 
thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection).

While the evidence of record shows that the Veteran currently 
has a hearing loss disability and tinnitus, it does not show 
that the Veteran's hearing loss and tinnitus are related to 
his military service.  

The Veteran's service treatment records do not show 
complaints of, or treatment for, hearing loss or tinnitus.  
While the Veteran's February 1970 separation examination 
shows that the Veteran's hearing had decreased slightly since 
his January 1968 entrance examination, it was still within 
normal limits.  Pure tone auditory thresholds were less than 
26 decibels in each ear.  The Veteran did not report tinnitus 
at his separation examination, and the ears were normal on 
examination.  However, the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).

Here, however, the only competent evidence as to a 
relationship between the Veteran's hearing loss and tinnitus 
weighs against the claim.  The audiologist who performed the 
October 2005 VA examination opined that the Veteran's hearing 
loss was less likely than not related to his military 
service.  The examiner noted that the Veteran's separation 
exam showed that his hearing was then normal at all 
thresholds, with no high frequency changes indicative of 
damage due to noise.  The examiner also noted that the 
configuration and degree of the Veteran's current hearing 
loss were not consistent with what is normally associated 
with the type of military noise exposure described by the 
Veteran.  The examiner opined that the Veteran's hearing loss 
was more likely related to factors encountered after his 
release from active duty.  

The examiner also opined that the Veteran's tinnitus was less 
likely than not related to his service.  The examiner noted 
that the Veteran reported tinnitus that occurred once or 
twice per week for an undetermined period of time.  The 
Veteran could not recall when his tinnitus began.  The 
examiner concluded that since the Veteran was unable to date 
his tinnitus to his military service, there was no evidence 
of a diagnosis of tinnitus in service, and there was no sign 
of hearing changes consistent with damage due to noise at the 
time of the Veteran's separation physical, it was less likely 
than not that his tinnitus was due to military noise 
exposure.  

As the VA audiologist explained the reasons for her 
conclusions based on an accurate characterization of the 
evidence of record, her opinion is entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Moreover, there is no 
contrary medical opinion in the record, and neither the 
Veteran nor his has identified or alluded to such medical 
evidence or opinion.

As to the Veteran's statements indicating that his hearing 
loss and tinnitus are related to service, while the Veteran 
is competent to report his observable symptoms, there is no 
evidence that he has the requisite expertise or credentials 
to diagnose, or to explain the etiology of, any medical 
condition.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


